PER CURIAM
In this proceeding pursuant to ORS 183.400, petitioner challenges the validity of OAR 255-050-0005(2)(c). That rule authorizes the Board of Parole and Post-Prison Supervision to postpone an inmate’s scheduled release date if the inmate refuses to participate in a psychiatric or psychological evaluation ordered by the board. Petitioner argues that the rule exceeds the board’s authority granted under ORS 144.223. Petitioner further, and alternatively, asserts that the rule is facially unconstitutional as violating state and federal constitutional provisions pertaining to free expression and protecting against compelled self-incrimination. Or Const, Art I, §§ 8, 12; US Const, Amends I, V. We have previously rejected petitioner’s statutory argument in Gholston v. Palmateer, 183 Or App 7, 51 P3d 617 (2002). We reject petitioner’s facial constitutional challenges without discussion. .
OAR 255-050-0005(2)(c) held valid.